SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
171
KA 08-01234
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DOLPHUS L. JACKSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID M. ABBATOY, JR.,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Dennis M. Kehoe, A.J.), rendered September 5, 2007. The judgment
convicted defendant, upon his plea of guilty, of sexual abuse in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of sexual abuse in the first degree (Penal Law
§ 130.65 [3]). In addition to sentencing defendant to time served,
Supreme Court issued an order of protection for the victim. Defendant
failed to preserve for our review his contentions that the court
failed to take into account the jail time credit to which he is
entitled in determining the duration of the order of protection and
erred in setting an eight-year duration for the order of protection
(see People v Nieves, 2 NY3d 310, 316-317), and we decline to exercise
our power to review those contentions as a matter of discretion in the
interest of justice (see People v Letman, 74 AD3d 1854, lv denied 15
NY3d 853).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court